Title: To James Madison from Edward Dewhurst, 17 April 1804 (Abstract)
From: Dewhurst, Edward
To: Madison, James


17 April 1804, St. Croix. “The Office of American Consul to the Danish Islands of St. Croix St. Thomas & St John having, some time back, become vacant by the resignation of Mr Henry Cooper, my friends in the United States, & especially those in the City of Philadelphia, were pleased to favor me with their recommendation & to present an application [not found] to the Department of State, to obtain me the honor of being nominated his successor. I have lately however been given to understand that on such occasions, Official regulations require that, their friendly & flattering wishes in my behalf, shall be accompanied by a formal & immediate application from myself: I therefore, resting on whatever my friends may have been pleased to advance on the score of my eligibility, most respectfully solicit, from his Excellency the President of the United States, the honor of the Appointment in question, hoping should so distinquishing a favor be granted that I shall never fail to execute the functions of the Office with zeal & fidelity & as much to the protection & interest of American Commerce as my ability may admit.”
